Case 9:20-cv-82318-RAR Document 7 Entered on FLSD Docket 01/04/2021 Page 1 of 2




                                      RETURN OF SERVICE

                              UNITED STATES DISTRICT COURT
                                SOUTHERN District of Florida

 Case Number: 9:20-CV-82318-RAR

 Plaintiff:
 LEVIATHAN SECURITY GROUP, INC.
 vs.                                                                          CWO2020008155
 Defendant:
 LEVIATHAN DEFENSE GROUP LLC D/B/A LEVIATHAN SECURITY
 SOLUTIONS, AND MICHAEL W. BIRD, JR.

 For:
 CATHERINE HOFFMAN, ESQ.
 DICKINSON WRIGHT PLLC
 350 EAST LAS OLAS BLVD., SUITE 1750
 FORT LAUDERDALE, FL 33301

 Received by C.W. SERVICES & ASSOCIATES, INC. on the 17th day of December, 2020 at 1:16 pm to
 be served on LEVIATHAN DEFENSE GROUP LLC D/B/A LEVIATHAN SECURITY SOLUTIONS,
 MICHAEL W. BIRD, JR., REGISTERED AGENT, 13825 EMERSON STREET, APT. 405, PALM
 BEACH GARDENS, FL 33418.

 I, Katelyn Muller, do hereby affirm that on the 18th day of December, 2020 at 10:35 am, I:

 INDIVIDUALLY/PERSONALLY served by delivering a true copy of the Summons, Civil Cover Sheet
 and Complaint with the date and hour of service endorsed thereon by me, to: MICHAEL W. BYRD at the
 address of: 3710 BUCKEYE STREET, SUITE 110, PALM BEACH GARDENS, FL 33410, and informed
 said person of the contents therein, in compliance with state statutes.

 Description of Person Served: Age: 35, Sex: M, Race/Skin Color: White, Height: 6'1", Weight: 250,
 Hair: Dark Blonde, Glasses: N
Case 9:20-cv-82318-RAR Document 7 Entered on FLSD Docket 01/04/2021 Page 2 of 2




                        RETURN OF SERVICE For 9:20-CV-82318-RAR

 I certify that I am over the age of 18, have no interest in the above action, and am a Certified Process
 Server in good standing in the judicial circuit in which the process was served. Under Penalties of Perjury,
 I Declare I have Read the Foregoing Document and the Facts Stated in it are True. No Notary is Required
 Pursuant to Florida State Statute 92.525(2)




                                                                          Katelyn Muller
                                                                          Process Server #1991

                                                                          C.W. SERVICES & ASSOCIATES, INC.
                                                                          4908 Grassleaf Drive
                                                                          Palm Beach Gardens, FL 33418
                                                                          (561) 630-4866

                                                                          Our Job Serial Number: CWO-2020008155


                             Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1z
